Exhibit 10.1

Securities Purchase Agreement

This Securities Purchase Agreement (this “Agreement”) is made and entered into
effective as of June 22, 2018, by and between Leonard Hagan (“Seller”) and
Interlink Electronics, Inc., a Nevada corporation (the “Company”).

RECITALS

A. Seller is the beneficial owner of 867,681 shares (the “Shares”) of the common
stock of the Company (the “Common Stock”), held in the capacities and amounts
set forth on Exhibit A hereto, which Common Stock trades on the NASDAQ Stock
Market.

B. Seller desires to sell to the Company, and the Company desires to purchase
from Seller, all of the Shares on the terms set forth herein (the “Sale”).

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Purchase and Sale of Shares. Seller hereby agrees to sell to the Company, and
the Company hereby agrees to purchase from Seller, all of the Shares in the
manner set forth in Section 2 hereof, at a purchase price of $3.00 per share, or
an aggregate purchase price of $2,603,043 (the “Purchase Price”).

2. Closing.  

2.1 At or prior to the Closing, (i) Seller shall cause its broker to
electronically transfer the Shares to the Company’s transfer agent,
Computershare, Inc. (the “Transfer Agent”), and (ii) the Company shall deliver
the Purchase Price to Stubbs Alderton & Markiles LLP, legal counsel to the
Company (“SAM”), by wire transfer of immediately available funds in accordance
with the following wire transfer instructions, which shall be held by SAM and
released to Seller at the Closing (as defined below):

 

 

Bank:

City National Bank

 

2029 Century Park East, Suite 100

 

Los Angeles, CA 90067

ABA:

122016066

Account Number:

[Omitted]

Account Name:

Stubbs Alderton & Markiles, LLP

Reference:

Interlink Electronics, Inc.

 

2.2 The closing of the purchase and sale of the Shares (the “Closing”) will
occur on June 22, 2018, or otherwise on the first business day following SAM’s
receipt of (i) the Purchase Price and (ii) confirmation from the Transfer Agent
that the Shares have been



--------------------------------------------------------------------------------

 



electronically transferred to the Company. At the Closing, SAM shall deliver the
Purchase Price to Seller in accordance with instructions provided by Seller.

2.3 The Company and Seller agree that the deposit of the Purchase Price, and
SAM’s obligations with respect thereto, are subject to the additional terms and
conditions set forth on Exhibit B attached hereto.

3. Representations and Warranties of Seller. In order to induce the Company to
enter into this Agreement and consummate the transactions contemplated hereby,
Seller represents and warrants to the Company, and otherwise agrees, as follows:

3.1 Seller has all requisite right, power and authority and full legal capacity
to enter into this Agreement, to carry out Seller’s obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Seller and, assuming due authorization, execution and
delivery by the Company, constitutes a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms. The execution and
delivery of this Agreement by Seller and the performance by Seller of the
transactions contemplated hereby do not (i) violate any provision of any law
applicable to Seller or the transactions contemplated hereby or (ii) result in a
breach of, cause a default under (with or without notice, or lapse of time, or
both), conflict with, or result in a termination of any agreement, contract or
arrangement to which Seller is a party or by which the Shares are bound.

3.2 Seller is the lawful owner of the Shares and has full right, title and
interest in and to the Shares, free and clear of any security interest, pledge,
mortgage, lien, charge, or encumbrance.

3.3 Seller approached the Company and initiated negotiations with the Company
regarding the sale of the Shares as described above. Neither the Company nor
anyone acting on the Company’s behalf approached Seller regarding this
transaction. Neither Seller nor anyone acting on its behalf has received any
commission or remuneration directly or indirectly in connection with or in order
to solicit or facilitate the Sale.

3.4 Seller has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in the sale of the Shares and
to make an informed investment decision with respect to the Sale, and Seller
acknowledges that the Company makes no representation regarding the value of the
Shares. Seller, upon independent investigation, analysis and evaluation, has
determined that the Purchase Price is fair and equitable to it.

3.5 Seller has had such opportunity as it has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit Seller
to evaluate the merits and risks of the transaction contemplated hereby and
acknowledges that it, among other things, has received or reviewed copies of the
Company’s Annual Report on Form 10-K for the year ended 2017 and Quarterly
Report on Form 10-Q for the quarter ended March 31, 2018. Seller acknowledges
that the Company may have in its possession (i) non-public information
concerning the Company’s business, operations and prospects, (ii) non-public
information specifically relating to the Shares, which if known publicly could
materially affect the market price of the Shares (collectively, the “Excluded
Information”), which may be positive or negative, which information



--------------------------------------------------------------------------------

 



has not been communicated, directly or indirectly, by the Company to Seller. The
Company has offered to disclose the Excluded Information to Seller prior to the
execution of this Agreement, but Seller has advised the Company that it does not
want to receive the Excluded Information.

3.6 Seller hereby irrevocably and unconditionally waives and releases the
Company and its affiliates, including its parent, subsidiary and affiliated
corporations and entities, and each of their respective past and present
officers, directors, stockholders, managers, employees, agents, insurance
companies, attorneys, successors and assigns (the “Releasees”) from all claims
that Seller might have whether under applicable securities laws or otherwise,
based on the Company’s possession, or non-disclosure to Seller of the Excluded
Information or any other material non-public information concerning the Company
and neither Sellers nor any of its respective affiliates shall sue or assert or
maintain, any claim, suit or other proceeding, regarding any claim, known or
unknown, which Seller or its affiliates may now or in the future have against
the Releasees based upon or relating to the Excluded Information, and Seller
agrees to indemnify and hold each Releasee harmless from any and all damages,
including but not limited to attorney’s fees, that result from any breach of the
foregoing. Seller further confirms that it understands the significance of the
foregoing waiver and release.

4. Representations and Warranties of the Company. In order to induce Seller to
enter into this Agreement and consummate the transactions contemplated hereby,
the Company represents and warrants to Seller as follows: (i) it is a
corporation duly organized and validly existing under the laws of the State of
Nevada; (ii) it has all of the corporate power and authority necessary to enter
into this Agreement and to consummate the transactions contemplated hereunder;
(iii) it has taken all corporate action as may be necessary to authorize the
execution and delivery of this Agreement and the consummation of the transaction
contemplated by this Agreement and the performance of its obligations hereunder;
(iv) assuming due authorization, execution and delivery by Seller, this
Agreement constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms; and (v) neither the execution
and delivery hereof or the performance of its obligations hereunder will violate
or contravene any applicable requirements of law or its charter, bylaws or
material agreements.

5. Miscellaneous.

5.1 Entire Agreement; Amendments or Waivers.  This Agreement, including Exhibits
A and B attached hereto, constitutes the complete, final and exclusive statement
of the agreement among the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  No amendment, supplement,
modification, rescission or waiver of this Agreement shall be binding unless
executed in a writing signed by Seller and a duly authorized officer of the
Company.

5.2 Successors and Assigns.  This Agreement shall bind the permitted heirs,
personal representatives, successors, assigns, executors and administrators of
each party, and inure to the benefit of each party or its heirs, successors and
assigns.

5.3 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement,



--------------------------------------------------------------------------------

 



and any such prohibition or unenforceability in any jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.

5.4 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California without giving effect to the
principles of conflicts of law thereof.

5.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

[Signature Page Follows]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed as of the date first above written.

SELLER:

 /s/ Leonard Hagan
Leonard Hagan

THE COMPANY:

INTERLINK ELECTRONICS, INC.

By: /s/ Steven N. Bronson
Name:Steven N. Bronson
Title:Chief Executive Officer

ACKNOWLEDGED AND AGREED:

STUBBS ALDERTON & MARKILES, LLP

By: /s/ Louis Wharton
Name:Louis Wharton
Title: Partner

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

OWNERSHIP

 

 

Holder

Shares

Fidelity Investments

 

1-800-544-6666

 

DTC # 0226

70,000

Account Number: [Omitted]

 

Fidelity Non-Prototype, Leonard Hagan & Rosemary Burns – Trustees

 

Hagan & Burns CPA’s PC 401k/PS Plan f/b/o Leonard Hagan

 

Fidelity Investments

 

1-800-544-6666

707,883

DTC # 0226

 

Account Number: [Omitted]

 

Fidelity Non-Prototype, Leonard Hagan & Rosemary Burns – Trustees

 

Hagan & Burns CPA’s PC Money Purchase Plan f/b/o Leonard Hagan

 

Fidelity Investments

 

1-800-544-6666

13,600

DTC # 0226

 

Account Number: [Omitted]

 

Fidelity Non-Prototype, Leonard Hagan & Rosemary Burns – Trustees

 

Hagan & Burns CPA’s PC 401k/PS Plan f/b/o Leonard Hagan

 

Fidelity Investments

 

1-800-544-6666

50,688

DTC # 0226

 

Account Number: [Omitted]

 

Leonard Hagan

 

E-Trade Securities LLC

 

1-800-387-2331

25,510

DTC # 0385

 

Account Number [Omitted]

 

Leonard Hagan

 

Total:

867,681

 

 





--------------------------------------------------------------------------------

 



EXHIBIT B

ESCROW PROVISIONS

1. Collected Funds. No portion of the Purchase Price shall be disbursed by SAM
unless such funds have been received by SAM in immediately available funds, or
such funds have cleared.

2. Liability of SAM. In performing any duties under this Agreement SAM shall not
be liable to the Company or Seller or any other person for damages, losses, or
expenses, except for gross negligence or willful misconduct on the part of SAM
or its employees. SAM shall not incur any such liability for (i) any act or
failure to act or for any act omitted in good faith, or (ii) any action taken or
omitted in reliance upon any instrument, including, without limitation, any
written statement or affidavit (including, without limitation, a facsimile or an
e-mail) that SAM shall in good faith believe to be genuine, nor will SAM be
liable or responsible for forgeries, fraud, impersonations, or determining the
scope of any representative authority.

3. Fees and Expenses. It is understood that SAM is also acting as counsel to the
Company and will be paid fees and usual charges agreed upon for services as
counsel, but that SAM shall not receive additional compensation for services as
SAM pursuant to the terms of this Agreement. However, in the event that the
conditions of this Agreement are not properly fulfilled by a person other than
SAM or if the Company or Seller requests a substantial modification of its
terms, or if any controversy arises, or if SAM is made a party to, or intervenes
in, any litigation pertaining to this Agreement or its subject matter, the
Company and Seller shall compensate SAM for such extraordinary services and
reimburse SAM for all costs, attorneys’ fees and expenses occasioned by such
default, delay, controversy or litigation and SAM shall have the right to retain
all documents or other things of value at any time held by SAM pursuant to this
Agreement until such compensation, fees, costs and expenses are paid. The
Company and Seller agree to pay these sums upon demand.

4. Controversies. If any controversy arises between the parties to the
Agreement, or with any other person, concerning the subject matter of the
Agreement, or its terms or conditions, SAM shall not determine the controversy
or be required to take any action regarding such controversy. In such event, in
accordance with the provisions of Sections 2 and 5 of this Exhibit B, SAM shall
not be liable for interest or damages, except in the case of gross negligence or
willful misconduct on the part of SAM or its employees. Furthermore, SAM may at
its option file an action of interpleader requiring the parties to any such
controversy to answer and litigate any claims and rights among themselves. SAM
is authorized to deposit with the clerk of the court all documents and funds
held by SAM pursuant to the Agreement, except that SAM may retain an amount
representing all costs, expenses, charges and attorneys’ fees incurred by SAM
due to the interpleader action or otherwise due to SAM pursuant to the
Agreement. Upon initiating such action, SAM shall be fully released and
discharged of and from all obligation and liability imposed by the terms of the
Agreement.

5. Indemnification of SAM. The Company and Seller and their successors and
assigns agree to indemnify and hold SAM harmless against any and all losses,
claims, damages, liabilities, and expenses, including costs of investigation,
counsel fees and distribution amounts that may be



--------------------------------------------------------------------------------

 



imposed on SAM or incurred by SAM in connection with the performance of its
duties under the Agreement, including but not limited to any litigation arising
from this Agreement or involving its subject matter, except for those incurred
by virtue of SAM’s or its employees’ gross negligence or willful misconduct.

6. Termination.  SAM’s obligations under the Agreement shall terminate upon the
disbursement of the Purchase Price pursuant to the terms of Section 2 of the
Agreement, without any notices to any person. Sections 2,  3,  4 and 5 of this
Exhibit B shall survive expiration or any earlier termination of this Agreement.

7. Resignation of SAM. SAM may resign at any time upon giving at least ten (10)
days prior written notice to the Company and Seller; provided,  however, that no
such resignation shall become effective until the appointment of a successor
party to hold in escrow the Purchase Price which shall be accomplished as
follows: the parties shall use their best effort to obtain a successor escrow
agent within ten (10) days after receiving such notice. The successor escrow
agent shall execute and deliver an instrument accepting such appointment and
confirming its agreement with all of the terms of the Agreement, and it shall
thereafter, without further acts, be vested with all the estates, properties,
rights, powers, and duties of the predecessor escrow agent as if originally
named as escrow agent. SAM shall thereupon be discharged from any further duties
and liabilities under this Agreement, but shall still be entitled to benefit
from the provisions of Sections 2,  3,  4 and 5 of this Exhibit B.

 



--------------------------------------------------------------------------------